CAMPBELL, Judge.
In this action Judge Exum found, “that the decision in said special proceeding is determinative of the rights of all parties in this cause and therefore renders this action moot, and that summary judgment ought to be allowed in favor of the defendants and the additional defendants.” Judge Exum thereupon dismissed this action.
In the special proceeding this Court, in Case No. 7419SC751, filed simultaneously with this opinion, reversed Judge Exum and by said holding no longer made this case moot.
Since this case has not been heard on its merits in the superior court, this case is remanded to the superior court for trial, and the judgment of Judge Exum dismissing this action is reversed.
Reversed and remanded.
Judges Britt and Vaughn concur.